                  Case 2:20-cr-00047-NJK Document 22 Filed 09/03/20 Page 1 of 4



1    TIMOTHY R. TREFFINGER
     Nevada State Bar No. 12877
2
     2350 S Jones Blvd, D11
3    Las Vegas, NV 89146
     702-333-5594
4    attorneytreffinger@gmail.com
     Attorney for BRUCE PATTERSON
5

6
                                    UNITED STATES DISTRICT COURT
7
                                           DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                               Case No.: 2:20-cr-00047-APG-NJK

10                     Plaintiff,

11   vs.                                                     STIPULATION TO CONTINUE TRIAL
                                                                    (SECOND REQUEST)
12
     BRUCE PATTERSON,
13
                       Defendant
14
           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
15

16   United States Attorney, and Rachel Kent, Special Assistant United States Attorney, counsel for

17   the United States of America, and Timothy Treffinger, counsel for Bruce Patterson, that the Trial
18
     currently scheduled for September 10, 2020 at the hour of 9:30am, be vacated and set to a date
19
     and time convenient to this court but no sooner than sixty (60) days.
20
           The Stipulation is entered into for the following reasons:
21

22         1. Defendant, Bruce Patterson, is working to having his citations consolidated between

23             Nevada and California so that a global resolution might be reached, with the consent of
24
               the US Attorney Office.
25
           2. Bruce Patterson is not incarcerated and does not object to the continuance.
26
           3. The parties agree to the continuance.
27

28         4. The additional time requested herein is not sought for purposes of delay.
                                                         1
                 Case 2:20-cr-00047-NJK Document 22 Filed 09/03/20 Page 2 of 4



1         5. Additionally, denial of this request for continuance could result in a miscarriage of
2
              justice. The additional time requested by this Stipulation is excusable in computing the
3
              time within which the trial herein must commence pursuant to the Speedy Trial Act, Title
4
              18, United States Code, Section 3161(h)(7)(A), considering the factors under Title 18,
5

6             United States Code, Section 3161(h)(7)(B)(i), (iv).

7         This is the second stipulation to continue filed herein.
8
                      Dated this 2nd of September, 2020.
9

10
                                                          TIMOTHY TREFFINGER
11
                                                          Counsel for Bruce Patterson
12

13

14
                                                          RACHEL KENT
15                                                        Special Assistant United States Attorney
     //
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                    Case 2:20-cr-00047-NJK Document 22 Filed 09/03/20 Page 3 of 4



1                                   UNITED STATES DISTRICT COURT
2
                                           DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                              Case No.: 2:20-cr-00047-APG-NJK
4
                       Plaintiff,
5
     vs.
6

7    BRUCE PATTERSON,

8                      Defendant
9

10                                          FINDINGS OF FACT
11         Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
12
     finds that:
13
           1. Defendant, Bruce Patterson, is working to having his citations consolidated between
14

15             Nevada and California so that a global resolution might be reached, with the consent of

16             the US Attorney Office.
17         2. Bruce Patterson is not incarcerated and does not object to the continuance.
18
           3. The parties agree to the continuance.
19
           4. The additional time requested herein is not sought for purposes of delay.
20

21         5. Additionally, denial of this request for continuance could result in a miscarriage of

22             justice. The additional time requested by this Stipulation is excusable in computing the
23             time within which the trial herein must commence pursuant to the Speedy Trial Act, Title
24
               18, United States Code, Section 3161(h)(7)(A), considering the factors under Title 18,
25
               United States Code, Section 3161(h)(7)(B)(i), (iv).
26

27             //

28
                                                        3
               Case 2:20-cr-00047-NJK Document 22 Filed 09/03/20 Page 4 of 4



1                                      CONCLUSIONS OF LAW
2
        The ends of justice are served by granting this continuance based upon the reasons listed
3
     above.
4
        The continuance sought herein is excusable under the Speedy Trial Act, Title 18, United
5

6    States Code, Secition 3161(h)(7)(A), considering the factors under Title 18, United States Code,

7    Section 3161(h)(7)(B)(i), (iv).
8
                                                 ORDER
9
        IT IS ORDERED that the Trial currently scheduled for September 10, 2020, at the hour of
10
             is continued
     9:30am, be vacated andtocontinued
                              November    6, 2020, at 9:30 a.m. Trial
                                       to _____________________,      briefs must be filed no
                                                                   at _____________.m.
11

12      DATED
     later      this _____ day
           than November       of ___________, 2020.
                           4, 2020.

13        IT IS SO ORDERED.
14        DATED: September 3, 2020.
                                                           __________________________________
15                                                        UNITED STATES MAGISTRATE JUDGE

16                                              ____________________________________
                                                NANCY J. KOPPE
17
                                                UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                   24
